CLD-012                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 18-2330
                                      ___________

                                    ASIA JOHNSON,
                                              Appellant

                                             v.

                                 YOUNG MONEY
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                          (D.C. Civil Action No. 18-cv-00605)
                      District Judge: Honorable Joy Flowers Conti
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  October 18, 2018

            Before: CHAGARES, RESTREPO and SCIRICA, Circuit Judges

                           (Opinion filed December 20, 2018)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Asia Johnson appeals the District Court’s dismissal of her action as legally

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). Because we conclude that this appeal

lacks arguable merit, we will dismiss it pursuant to § 1915(e)(2)(B)(i).

       Johnson’s complaint named Young Money as a defendant, identifying herself as a

resident of Pennsylvania and Young Money as a resident of Texas, and asserting federal

court diversity of citizenship jurisdiction under 28 U.S.C. § 1332. Johnson alleged that

“Baby E from Young Money has been making music about me. Baby E and I used to date

befor his identity change his police uncle helped with he fake his death and I being

harassed and Nicki Minaj keeps using my work Baby E (Victor Robinson) needs help

slaves to the label to harass me having people jump me and follow me.” (Complaint, ¶III

Statement of Claim.) As relief, Johnson stated, “I just want them to stop and let the truth

be told. Stop helping people fake deaths and stop the 2 girls they picked to be my actors

using artificial intelligence Kenneka Jenkins and BreeAunna Poindexter the industry is

involved.” (Id., ¶IV Relief.)1 Johnson also filed a motion for leave to proceed in forma

pauperis. The District Court granted Johnson’s in forma pauperis motion. By

memorandum opinion and separate order entered on May 16, 2018, the District Court

dismissed the complaint sua sponte as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). The

District Court further concluded that amendment of the complaint would be futile.

Johnson appeals.



1
  As an exhibit to the complaint, Johnson attached a letter and a certificate dated April 25,
2018, written on behalf of President Donald J. Trump, concerning Johnson’s inclusion in
the Republican Presidential Honor Roll.
                                             2
       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary

review over the District Court’s dismissal of Johnson’s complaint as frivolous. See

Roman v. Jeffes, 904 F.2d 192, 194 (3d Cir. 1990). The District Court determined that

Johnson’s claims and relief sought are based on a fantastic or delusional factual scenario,

see Neitzke v. Williams, 490 U.S. 319, 327-28 (1989), concluding that the complaint was

frivolous within the meaning of § 1915(e)(2)(B). See Neitzke, 490 U.S. at 325 (a

complaint is frivolous if it “lacks an arguable basis either in law or in fact”). We agree

with the District Court’s assessment of the allegations contained in the complaint.

Moreover, while generally a plaintiff should be granted leave to cure the deficiencies of a

complaint subject to dismissal, we agree with the District Court’s determination that such

allowance would have been futile in this case. See Grayson v. Mayview State Hosp.,

293 F.3d 103, 108 (3d Cir. 2002).

       For the above reasons, we will we will dismiss the appeal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i).




                                             3